Citation Nr: 0831151	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-35 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1982 to 
December 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The medical evidence fails to show that the range of 
motion of the veteran's left shoulder is limited to 25 
degrees from his side.

3.  The veteran, without good cause shown, failed to report 
for an examination scheduled in conjunction with the appeal 
for an increased rating for his left shoulder disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.655, 4.1, 4.2, 4.7, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code (DC) 5201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is right handed.  He was granted service 
connection for a left shoulder disability by a July 2003 
rating decision and a 20 percent rating was assigned under 
38 C.F.R. § 4.71a, DC 5201, which provides a 20 percent 
rating when the range of motion of the non-dominant (minor) 
arm is limited to midway between the side and shoulder level, 
and a 30 percent rating when the range of motion of the minor 
arm is limited to 25 degrees from the side.

The veteran underwent a VA examination in June 2003 at which 
it was noted that his left shoulder was weak and unstable.  
The veteran had 90 degrees of internal rotation and 
approximately 110 degrees of extension and abduction.  The 
examiner commented that there was pain on abduction and 
weakness with resistance.  The examiner noted that the 
veteran was able to do most of the activities of daily 
living, but found that he was quite disabled by his shoulder 
disability.

While the range of left shoulder motion demonstrated by the 
veteran at his VA examination failed to warrant a compensable 
rating (as the veteran demonstrated range of motion that was 
greater than shoulder level), when considering the role of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint, it is clear 
that the veteran was more limited functionally than what was 
shown by the range of motion testing alone.  See 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran demonstrated pain and weakness in his 
left shoulder on range of motion testing.  While this pain 
and weakness was not shown to effectively limit the range of 
motion of his shoulder to 25 degrees from the side, it was 
enough to warrant a 20 percent rating.

VA treatment records were also obtained, and a record from 
August 2004 indicated that the veteran had 30 degrees of 
forward flexion and 30 degrees of abduction in his left 
shoulder.  The DeLuca factors were not specifically discussed 
in the treatment record, but there was no indication of any 
additional functional loss beyond the limitation of motion 
that was demonstrated.

The veteran argued in his notice of disagreement and 
substantive appeal that his left arm was more limited than it 
was currently rated; and, given this suggestion of a 
worsening since his last examination, the Board remanded the 
veteran's claim in order to obtain a VA examination.  
Unfortunately, while the veteran was scheduled for a VA 
examination in March 2008, he failed to appear.

The regulations provide that when a claimant, without showing 
good cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

In this case, the veteran was scheduled for a VA examination 
to evaluate the current level of severity of his left 
shoulder disability.  However, he failed to report for the 
examination, and he has not offered any good cause for 
missing the examination.  As such, the veteran's claim must 
be evaluated on the evidence of record.

As discussed above, the evidence of record fails to show that 
the range of motion of the veteran's left shoulder is limited 
to 25 degrees from his side.  Therefore, the criteria for a 
rating in excess of 20 percent for a left shoulder disability 
have not been met, and the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in April 2003, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file), and he was scheduled 
for a second examination but he failed to report.  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear for that as 
well.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

A rating in excess of 20 percent for a left shoulder 
disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


